This matter is before the Full Commission for summary decision upon a claim for death benefits under the provisions of N.C. Gen. Stat. §143-166.1 et seq., filed by Zona Meeks Scott, wife of decedent.
                               ***********
Based upon information contained in I.C. File LH-0353 and upon an investigation made by the Investigations Section of the Industrial Commission, the Full Commission makes the following:
 FINDINGS OF FACT
1. Decedent, James Edward Scott, was a volunteer Assistant Chief with the Hamilton District Volunteer Fire Department at the time of his death on 16 September 2005.
2. Decedent's death occurred in the following manner: On 15 September 2005, decedent responded to a call of "smell of smoke at residence" at approximately 5:00 p.m. Following an investigation, all units were cleared from the scene. The next morning, on 16 September 2005, decedent was driving to work when he suffered a massive heart attack. Decedent was transported to Martin General Hospital where he was pronounced dead as a result of cardiac disease and hypertension.
3. At the time of his death, decedent was married to Zona Meeks Scott who resided with decedent for at least six months prior to his death. Decedent had no children.
                               ***********
Based upon the foregoing findings of fact, the Full Commission concludes as follows:
 CONCLUSIONS OF LAW
1. Decedent was an eligible firefighter, as defined in N.C. Gen. Stat. § 143-166.2(d), who was employed with the Hamilton District Volunteer Fire Department at the time of his death on 16 September 2005.
2. Decedent's death occurred within 24 hours after responding to an emergency situation; therefore, it is presumed that decedent was killed in the line of duty. N.C. Gen. Stat. § 143-166.2(c).
3. Decedent is survived by his wife, Zona Meeks Scott, who is eligible for the award of death benefits under N.C. Gen. Stat. § 143-166.1 etseq.
                               ***********
Based upon the foregoing findings of fact and conclusions of law, the Full Commission enters the following:
 AWARD
1. The sum of $50,000.00 is hereby awarded to Zona Meeks Scott as the qualified surviving spouse of James Edward Scott payable as follows: the sum of $20,000.00 shall be paid immediately to Zona Meeks Scott. Thereafter, the sum of $10,000.00 shall be paid annually to Zona Meeks Scott as long as she remains unmarried until such time as the balance of all payments equal $50,000.00. This sum shall be paid from funds appropriated by the State Treasurer for the purpose set forth in N.C. Gen. Stat. § 143-166.1 et seq. If Zona Meeks Scott becomes ineligible for benefits before the Award is fully paid, the balance of the payments under this Award shall be made to other eligible person(s).
A copy of this Award shall be furnished the Office of the State Treasurer for the purpose of having compliance with this Award, and the Commission shall be advised of the date or dates of payments made.
No costs are assessed before the Commission.
This the __ day of December, 2005.
                                     S/ ______________________ J. BRAD DONOVAN DEPUTY COMMISSIONER
CONCURRING:
  S/ ______________________ THOMAS J. BOLCH COMMISSIONER
  S/ ______________________ BERNADINE S. BALLANCE COMMISSIONER